Title: To Thomas Jefferson from James Monroe, 11 December 1824
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Washington
Decr 11th 1824
I sent you the other day, a copy of my message as first printed, & with errors in it. I now send one which is I presume correct. I forward also a copy of the documents, relating to the negotiations, with the British government, for the suppression of the slave trade.In the settlement of the accounts, of both my missions to Europe, that commencing in 1794, under General Washington, and that of 1803. under you, I have thought that injustice was done me. A more serious injury has been attempted, in the two last sessions of Congress, in an apparently organized form, it being in that of a Committee, in each session. The period of my retirement approaching, I intend to invite the attention of Congress to both subjects, that I may place both, in the light in which they ought to stand, and to protect myself in the latter, from malignant aspersions after my departure. It would be gratifying to me to be permitted by you, to shew to the Committee, to whom this subject will probably be referrd, the first paragraph of your letter of the 13th of Jany. 1803. announcing my appointment, or such parts of it, as you may think proper. no copy would be given, and the sole object, in addition to the evidence it affords of your good opinion, would be, to shew the haste with which I hurried from home, and from the country, leaving my private concerns, in consequence, unsettled. I need not add, that of you & mr Madison, in the settlement of that account, for the latter mission, I have no complaint, as will be distinctly stated.At this time I am much pressed, or should say something on the subject of internal improvment, explanatory of the principles on which I have acted, tho I can add but little to what is stated in a former message to Congress on the subject. Should I say any thing hereafter, it will be explanatory only & to which I shall wish no answer. I hope that your health is perfectly restored. with great respect & sincere regard I am dear sir yoursJames Monroe